EXHIBIT 21.1 SUBSIDIARIES OF URS CORPORATION Name of Subsidiary and Consolidated Joint Ventures State of Incorporation URS Energy & Construction, Inc. Ohio, USA URS Corporation – Nevada Nevada, USA URS Group Inc. Delaware, USA Sellafield Limited* Foreign URS Federal Technical Services, Inc. Delaware, USA Apptis Inc. Virginia, USA URS Luxembourg LLP Foreign EG&G Defense Materials, Inc. Utah, USA URS Australia Pty Ltd Foreign URS Jamaica Limited Foreign Montgomery Insurance Company, Inc. Hawaii, USA Universe Bidco Limited Foreign URS Canada, Inc. Foreign Cleveland Wrecking Company Delaware, USA URS Corporation Southern California, USA URS Corporation – Ohio Ohio, USA URS Federal Support Services, Inc. Delaware, USA URS Holdings, Inc. Delaware, USA URS E&C Holdings, Inc. Delaware, USA URS Global Holdings Inc. Nevada, USA Flint Energy Services, Inc. Delaware, USA J.W. Williams, Inc. Wyoming, USA URS Global Holdings UK Ltd. Foreign WGI Netherlands BV Foreign URS Worldwide Holdings UK Limited Foreign URS Intercontinental Holdings UK Limited Foreign *Consolidated joint venture with a third party. i
